Citation Nr: 0939448	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office Center 
(RO) in Wichita, Kansas.

In an August 2009 statement, a clinical psychologist related 
a current panic disorder to the Veteran's service-connected 
posttraumatic stress disorder (PTSD).  As such, this claim is 
referred to the RO for appropriate development.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

The Veteran originally submitted his claim of entitlement to 
service connection for PTSD in July 2005.  Pursuant to this 
claim, the Veteran was scheduled for and underwent a VA 
examination in February 2006.  Service connection was granted 
for PTSD that same month and a 30 percent evaluation was 
assigned thereto, effective July 27, 2005.  The Veteran 
perfected an appeal of this decision seeking an initial 
evaluation in excess of 30 percent.  After reviewing his 
claims folders, the Board finds there is a further duty to 
assist the Veteran with this claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

In his May 2006 notice of disagreement, the Veteran asserted 
that his PTSD had worsened since the February 2006 rating 
decision.  In August 2009, subsequent to the Veteran's claim 
being certified to the Board, the Veteran submitted VA 
treatment records and two statements from his treating 
doctors.  This evidence is supportive of the Veteran's 
contention that his PTSD had worsened.  In the September 2009 
brief, the Veteran's representative reiterated the contention 
that the Veteran's PTSD had worsened.  VA's General Counsel 
has indicated that a new examination is appropriate when 
there is an assertion of an increase in severity since the 
last examination.  VAOPGCPREC 11-95, 60 Fed. Reg. 43186 
(1995).  Moreover, given that the February 2006 examination 
took place more than three years ago, the Board finds that 
the Veteran's recent treatment records should be obtained and 
that he should be scheduled for a new VA examination to 
ascertain the current severity of his service-connected PTSD.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding 
that VA's statutory duty to assist includes a thorough and 
contemporaneous medical examination); see also Littke v. 
Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may 
be required if the record before the Board contains 
insufficient medical information for evaluation purposes).

In August 2009, as noted above, the Veteran submitted 
pertinent VA treatment records and two opinions from his 
treating doctors after his claim for an increased initial 
rating had been certified to the Board for appellate review.  
According to 38 C.F.R. § 20.1304 (2008), "[a]ny pertinent 
evidence submitted...must be referred to the agency of 
original jurisdiction for review, unless this procedural 
right has been waived...or unless the Board determines that the 
benefit or benefits to which the evidence relates may be 
fully allowed on appeal without such referral."  See also 
38 C.F.R. § 19.37 (2008).  The evidence submitted after the 
Veteran's claim was certified to the Board was not 
accompanied by a contemporaneous waiver of review by the RO.  
Further, as found by the Board above, a more recent VA 
examination is required to decide this claim.  Thus, the 
Board finds that the benefit sought on appeal cannot be fully 
allowed based on the evidence of record, including the 
evidence submitted after the Veteran's claim was certified to 
the Board.  Consequently, a remand is warranted for further 
development and consideration of the evidence submitted in 
August 2009.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated him for PTSD during the course of 
this appeal.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to the 
examiner for review in conjunction with the 
examination.  The examiner must provide 
accurate and fully descriptive assessments 
of all psychiatric symptoms.  The examiner 
must also enter a complete multi-axial 
evaluation, and assign a Global Assessment 
of Functioning score, together with an 
explanation of what the score represents in 
terms of the Veteran's psychological, 
social, and occupational functioning.  The 
examiner must discuss the Veteran's 
employment history, and must provide an 
opinion as to whether the appellant's PTSD 
renders him unable to obtain or retain 
substantially gainful employment.  A 
complete rationale for all opinions must be 
provided.  Any report prepared must be 
typed.

3.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  Once the above action has been 
completed, the RO must readjudicate the 
Veteran's claim on appeal, taking into 
consideration any newly acquired evidence, 
including, but not limited to, the 
evidence submitted by the Veteran after 
his claim had been certified to the Board.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

